Citation Nr: 1432974	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for atrial arrhythmia with pacemaker (construed as ischemic heart disease) (heart disorder), to include as secondary to exposure to herbicides or as secondary to service-connected diabetes mellitus, under the provisions of Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer).

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus (diabetes). 

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. 

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent prior to March 5, 2013 and in excess of 30 percent beginning March 5, 2013 for adjustment disorder with anxious and depressed mood.

8.  Entitlement to an effective date prior to May 8, 2001, for the grant of service connection for diabetes.

9.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

		
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, April 2010, September 2010, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia.  

Specifically, the September 2008 rating decision granted service connection for peripheral neuropathy of the upper extremities assigning 10 percent disability ratings for each extremity, granted service connection for bilateral hearing loss assigning a noncompensable disability rating, continued a 20 percent disability rating for the Veteran's service-connected diabetes, and denied service connection for PTSD.  The April 2010 rating decision granted service connection for adjustment disorder with anxious and depressed moods assigning a 10 percent disability rating.  The September 2010 rating decision denied a TDIU.  Finally, the August 2011 rating decision continued a previous denial of service connection for atrial arrhythmia with pacemaker (construed as ischemic heart disease) for purposes of entitlement to retroactive benefits under the provisions of Nehmer and granted an earlier effective date for the Veteran's award of service connection for diabetes mellitus to May 8, 2001.  

In October 2011, the Veteran testified at a Travel Board hearing before one of the undersigned Veterans Law Judges.  A copy of the transcript of that hearing is of record.  Significantly, the October 2011 hearing only pertained to the issues regarding increased ratings for peripheral neuropathy, diabetes, and bilateral hearing loss as well as the issues regarding PTSD and TDIU.  The above issues were remanded by the Board in December 2011 for additional development.

Thereafter, in August 2013, the Veteran testified at a videoconference hearing before one of the other undersigned Acting Veterans Law Judges.  A copy of the transcript of that hearing is of record.  Significantly, the August 2013 hearing pertained to newly perfected issues regarding service connection for atrial arrhythmia and an earlier effective date for the Veteran's award of service connection for diabetes mellitus to May 8, 2001.  This hearing also addressed the TDIU issue.  	

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision. 

By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case." Id.  

In the present case, the August 2013 Acting Veterans Law Judge informed the Veteran that he had the option of having an additional hearing before a third Veterans Law Judge and, during this hearing, the Veteran indicated that he waived his right to appear at an additional hearing before a third Veterans Law Judge.

The Veteran's claim for service connection for a heart disorder was originally denied in an unappealed December 2008 Board decision.  New and material evidence would ordinarily be required to reopen this claim. 38 U.S.C.A. § 5108 (West 2002).  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer.  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.

In an April 2013 rating decision, the RO increased the Veteran's disability rating for adjustment disorder with anxious and depressed mood to 30 percent disabling effective March 5, 2013.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As was noted in the December 2011 Board remand, during the October 2011 hearing the Veteran raised several issues that are not before the Board. These include his rating for erectile dysfunction, his rating for cataracts, and special monthly compensation for loss of creative organ.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an August 2013 Board hearing transcript as well as VA treatment records dated from November 2003 through March 2013 (which were considered in the most recent April 2013 supplemental statement of the case), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a heart disorder, entitlement to an initial rating in excess of 10 percent prior to March 5, 2013 and in excess of 30 percent beginning March 5, 2013 for adjustment disorder with anxious and depressed mood, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not manifest PTSD.

2.  The Veteran's type II diabetes mellitus has manifested with the need for restricted diet, insulin and oral hypoglycemic agents, but without the need to avoid strenuous occupational and recreational activities.

3.  Since the grant of service connection, the Veteran's service-connected peripheral neuropathy of the right upper extremity has been manifested by no more than mild incomplete paralysis of the ulnar and popliteal nerves.

4.  Since the grant of service connection, the Veteran's service-connected peripheral neuropathy of the left upper extremity has been manifested by no more than mild incomplete paralysis of the ulnar and popliteal nerves.

5.  Since the grant of service connection, the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level IX hearing acuity in the right ear and nor more than Level I hearing acuity in the left ear.

6.  On May 22, 2001, the Veteran filed an initial claim for service connection for diabetes mellitus including as due to herbicide exposure.

7.  In a February 2002 decision, the RO granted service connection for diabetes mellitus type II, effective May 22, 2001.

8.  In an August 2011 decision, the RO changed the effective date of the grant of service connection to May 8, 2001.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code (DC) 7913 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8516 (2013).

4.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8516 (2013).

5.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, DC 6100 (2013).

6.  The criteria for an effective date earlier than May 8, 2001, for the grant of service connection for diabetes mellitus, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2013).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With regard to the service connection and increased rating claims decided herein, the Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a claim in correspondence dated in October 2007 (peripheral neuropathy), November 2007 (PTSD and peripheral neuropathy), May 2008 (hearing loss), August 2010 (PTSD), and January 2012 (all issues).  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Additionally, any potential notice defect with the initial pre-rating letters was cured with subsequent RO adjudications of the claims.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the effective date claim decided herein, this appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for diabetes mellitus. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, Social Security Disability records, and VA treatment records have been obtained and associated with the claims file.  While there appear to be outstanding private treatment records regarding the Veteran's claimed heart disorder dated in 2010, there is no indication that these records pertain to disabilities other than the heart.  

The Veteran was provided with VA psychiatric examinations in April 2010, August 2010, and March 2013; VA diabetes examinations in April 2007 and December 2012; VA peripheral nerve examinations in December 2007 and December 2012; and VA audiology examinations in August 2008 and December 2012. The Board notes that these examination reports contain all findings necessary to adjudicate the claims.  Since the last examinations were conducted, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular rating may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Neither the Veteran nor his representative has alleged that the examination reports are inadequate for rating purposes.  Moreover, the Board finds that the most recent VA examinations, dated December 2012, are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations addressing the relevant rating criteria.  Furthermore, the August 2008 and December 2012 VA audiologists fully described the effects of the bilateral hearing loss on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's service connection and increased rating claims and no further examinations are necessary.

Additionally, in October 2011 and August 2013, the Veteran was provided an opportunity to set forth his contentions during hearings before two of the undersigned Veterans Law Judges.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2011 hearing, the undersigned noted the PTSD, diabetes, peripheral neuropathy, and hearing loss issues on appeal.  Also, information was solicited regarding the severity of the Veteran's diabetes, peripheral neuropathy, and bilateral hearing loss from the Veteran.  After that hearing, the Veteran's updated VA treatment records and Social Security disability records were obtained.  
During the August 2013 hearing, the undersigned noted the earlier effective date issue and information was solicited regarding the onset of the Veteran's diabetes and the date he filed an initial claim for service connection.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted other than VA and Social Security records.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Overall, the Board finds that the evidence of record is sufficient to decide the claims adjudicated herein, and that there is no reasonable possibility that any further assistance would aid in substantiating the claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided below.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506   (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010). 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

The Veteran contends that he has PTSD due to a stressor experienced during his military service.  In this case, August 2010 correspondence shows that the Veteran's stressor has been conceded.  The question remains, however, as to whether the Veteran has PTSD as a result of such stressor.  Significantly, the Veteran is already service connected for adjustment disorder with anxious and depressed mood secondary to his service-connected physical problems.  

The Veteran's STRs do not document any complaints of, or treatment for, a psychiatric disorder.  Significantly, in both the Veteran's March 1968 enlistment examination and January 1970 separation examination, the examiner found the Veteran to be psychiatrically normal.  Furthermore, in Reports of Medical History dated in March 1968 and January 1970 the Veteran denied "frequent trouble sleeping," "frequent or terrifying nightmares," "depression or excessive worry," and "nervous trouble of any sort."  

The record does not document any complaints of, or treatment for, a psychiatric disorder for several years following his January 1970 discharge from service.  The earliest indication of psychiatric problems in the record is the Veteran's July 2007 claim on appeal for service connection for PTSD.  VA treatment records show that the Veteran was seen for an evaluation for PTSD in May 2008.  In an August 2008 follow-up appointment the Veteran was examined and given Axis I diagnoses of rule out PTSD and depression, NOS (not otherwise specified).  A subsequent August 2008 VA mental health note indicated that no Axis I diagnosis could be made.  

In connection with a subsequent claim for service connection for depression, the Veteran was afforded a VA psychiatric examination in April 2010.  At that time, the Veteran was diagnosed with adjustment disorder with anxious and depressed moods, mild.  The examiner attributed this to the Veteran's physical problems, particularly his diabetes and related neuropathy.  The April 2010 VA examiner did not comment on whether the Veteran met the criteria for a diagnosis of PTSD.  The Veteran was afforded a second VA examination in August 2010 to determine whether he met the criteria for a PTSD diagnosis.  The August 2010 reviewed the claims file, including the previous August 2008 "rule out PTSD" notation, but ultimately concluded that the Veteran's symptoms did not meet PTSD symptom criteria.  A diagnosis of adjustment disorder with anxious and depressed moods, mild was continued.  A March 2013 VA psychiatric examination also shows a continued diagnosis of adjustment disorder with anxious and depressed mood.  

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, probative evidence establishes that the Veteran does not meet the criteria for a diagnosis of PTSD.  As above, the August 2010 VA psychiatric examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM-IV criteria.  Furthermore, while VA treatment records show impressions of "rule out PTSD" a review of the Veteran's VA and private treatment records is negative for an actual diagnosis of PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).   As regards any direct assertions by the Veteran attempting to establish that he currently has PTSD on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of current diagnosis of PTSD (or any other psychiatric disability) are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific matter of whether the Veteran meets the diagnostic criteria for PTSD (or other psychiatric disability) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.  Because there is no current diagnosis of PTSD, consideration of any claimed stressor is not necessary and service connection for PTSD is not warranted.

Increased Rating Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson, 12 Vet. App at 119.

      1.  Type II Diabetes Mellitus

Private treatment records show that the Veteran was first diagnosed with diabetes in March 1995 and the Veteran submitted an initial claim for service connection for diabetes in May 2002.  Service connection for diabetes associated with herbicide exposure was granted in a February 2002 rating decision.  An initial 20 percent evaluation was assigned effective May 22, 2002.  In December 2002, the service-connected diabetes was recharacterized to include the complication of peripheral neuropathy of the lower extremities.  The disability was recharacterized again in a July 2007 rating decision when separate 10 percent disability ratings were assigned for peripheral neuropathy of the lower extremities.  The September 2008 rating decision on appeal continued a 20 percent evaluation for diabetes mellitus and granted service connection for peripheral neuropathy of the upper extremities, assigning separate 10 percent disability ratings.  Subsequently, by rating decision dated in August 2011, the RO assigned an earlier effective date for the Veteran's service-connected diabetes mellitus, specifically 16 days earlier, from May 22, 2001 to May 8, 2001 pursuant to Nehmer provisions. The Board notes that the Veteran is also service connected for erectile dysfunction and bilateral cataracts secondary to his diabetes.  

The Veteran's service-connected diabetes is currently rated as 20 percent disabling under DC 7913.  The Veteran contends that an increased evaluation is warranted for his diabetes as the disability requires treatment with insulin, restricted diet, and regulation of his activities.
      
According to DC 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913. Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

Evidence relevant to the current level of severity of the Veteran's diabetes includes VA diabetes examination reports dated in April 2007 and December 2012.  During the April 2007 VA examination it was noted that the Veteran's diabetes began in 1992.  It was noted that the Veteran's course since onset was stable and that he was taking oral medication.  There was no history of hospitalization or surgery associated with the disease and no history of either pancreatic trauma or neoplasm.  There were no episodes of hypoglycemic reactions or ketoacidosis but the Veteran was instructed to follow a restricted or special diet.  Significantly, the examiner wrote that the Veteran was not restricted in his ability to perform strenuous activities.  With regard to potential occupational impairment, it was noted that the Veteran had retired in December 2006 due to eligible age or duration of work. 
	
During the December 2012 VA examination it was noted that the Veteran's diabetes mellitus was first diagnosed in 1992.  Treatment consisted of prescribed oral hypoglycemic agent and prescribed insulin injection of one per day.  Significantly, it was noted that the Veteran was not on a managed or restricted diet.  The examiner also wrote that the Veteran did not require regulation of activities as part of medical management of his diabetes.  It was noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  There were no episodes of ketoacidosis or hypoglycemia requiring hypoglycemic reactions in the past 12 months.  There was no progressive unintentional weight loss attributable to the diabetes.  The examiner opined that the Veteran's diabetes did not impact his ability to work.  

Also of record are private treatment records dated from March 2002 through November 2013.  Significantly, in a March 2002 statement the Veteran's private physician, Dr. J.W.P. wrote that the Veteran's peripheral neuropathy of the lower extremities, which is due to his diabetes, "significantly limits his ability to exercise and carry on physical activities required for better management of his diabetes.  He does, in fact, require diet and medication to control his diabetes.  However, under the circumstances, he must also restrict his physical activities to control his diabetes."  

Moreover, the claims file also contains VA treatment records dated from March 2006 through March 2013 which show that the Veteran has been counseled to engage in regular exercise to improve his health.

The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met.  The criteria for a higher rating under DC 7913 are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes is treated by diet, insulin and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  He is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating. In fact, to the contrary, VA treatment records dated through May 2012 show that the Veteran has been counseled to engage in regular exercise to improve his health.  In light of the foregoing, the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913.

With respect to the March 2002 statement from Dr. J.W.P., while Dr. J.W.P. wrote that the Veteran must restrict his physical activities to control his diabetes, this was due to the Veteran's service-connected peripheral neuropathy of the lower extremities.  In fact, Dr. J.W.P. wrote that the Veteran was encouraged to "exercise and carry on physical activities required for better management of his diabetes" but that this was difficult due to his peripheral neuropathy of the lower extremities.  Furthermore, since the Veteran is already compensated for his peripheral neuropathy of the lower extremities, any regulation of activities the Veteran experiences can be attributed solely to his peripheral neuropathy of the lower extremities and not his diabetes.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the Veteran's lower extremity symptoms are fully contemplated by his separate ratings for peripheral neuropathy of the lower extremities.  

The record also does not establish that the Veteran's disability most nearly approximates the other criteria associated with an increased rating under DC 7913.  Review of the VA treatment records also demonstrates that he has not visited his diabetic care provider twice a month.  In fact, the December 2012 VA examination reports shows that he visited his VA diabetic care provider less than two times per month.  Therefore, the Veteran's diabetes does not most nearly approximate the criteria associated with a 60 or 100 percent evaluation under DC 7913.

The Board has considered the Veteran's lay statements regarding regulation of his activities.  The Veteran is competent to state the type of treatment he receives for diabetes, but the Board notes that he has not provided any details regarding this contention.  He reported during the October 2011 hearing that he had difficulty exercising due to his service-connected peripheral neuropathy of the lower extremities, but did not state that any physician had restricted his activities. Similarly, the Veteran did not provide any specific testimony regarding the claimed regulation of his activities during the October 2011 hearing or at any other time during the claims period.  The Board therefore finds that the contents of the Veteran's VA treatment records and the findings of the April 2007 and December 2012 VA examiners are far more probative regarding the Veteran's actual treatment for diabetes.  Thus, the weight of the evidence establishes that the Veteran has not been advised by a medical professional to avoid of strenuous occupational and recreational activities due to his diabetes.  

The Veteran is competent to report symptoms of his diabetes because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his diabetes according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which diabetes is evaluated.

For these reasons, the Board finds that the weight of the evidence is against a higher disability rating for diabetes.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

	2.  Peripheral Neuropathy of the Upper Extremities

As above, service connection for peripheral neuropathy of the upper extremities was granted in a September 2008 rating decision as secondary to the Veteran's already service-connected diabetes associated with herbicide exposure.  The Veteran's service-connected peripheral neuropathy of the upper extremities is currently rated as 10 percent disabling for each extremity under DC 8516.  He contends that an increased evaluation is warranted.  

Under DC 8516, which addresses involvement of the ulnar nerve, 10, 20, and 30 percent evaluations and 10, 30, and 40 percent evaluations are assigned where there is mild, moderate, and severe incomplete paralysis of the ulnar nerve of the minor and major extremity, respectively.  The highest 50 and 60 percent evaluations are assigned when there is complete paralysis of the ulnar nerve of the minor and major upper extremities, respectively, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Evidence relevant to the current level of severity of the Veteran's peripheral neuropathy of the upper extremities includes VA peripheral nerves examination reports dated in December 2007 and December 2012.  During the December 2007 VA examination it was noted that the Veteran had experienced peripheral neuropathy of the upper extremities since 2004.  This was described as chronic and gradual.  The Veteran reported that he went to his local provider for numbness in the left hand and carpal tunnel was diagnosed after nerve conduction testing.  No surgery had been done yet but it was indicated that surgery might possible occur in January 2008.  There was no history of trauma to the nerve or neoplasm.  Motor examination of the bilateral upper extremities was normal.  Sensory function report was also normal.  No muscle atrophy was present.  There was no abnormal muscle tone or bulk.  There were also no tremors, tics, or other abnormal movements.  It was noted that the function of the joints was not affected.  Gait and balance were normal.  Other significant physical findings included positive tinel and phalen signs.  No electromyography or nerve conduction tests were done.  It was noted that the Veteran retired for employment in 2006 due to eligible age or duration of work.  The diagnosis was "no clinical evidence of diabetic peripheral neuropathy. Self report of carpal tunnel to left wrist."  The problem associated with the diagnosis was "peripheral neuropathy of upper extremities."  It was noted that there was no nerve dysfunction, that there was no effect on occupation as the Veteran was not employed, and that there were no effects on usual daily activities.  

During the December 2012 VA examination it was noted that the Veteran had diabetic peripheral neuropathy since 2004.  The Veteran denied constant pain, intermittent pain, and paresthesias and/or dysesthesias of the upper extremities but reported severe numbness in each upper extremity.  Strength examination was normal Deep tendon reflexes were normal in the biceps, triceps, and brachioradialis.  Light touch/monofilament testing was normal in the shoulder area, inner/outer forearm, and hand/fingers.  Position sense and vibration sensation were also normal.  Cold sensation were not tested.  The Veteran did not have muscle atrophy or trophic changes.  With regard to the radial nerve, the examiner wrote that the Veteran had normal function.  With regard to the median nerve the examiner wrote that the Veteran had incomplete paralysis, bilaterally, of mild severity.  With regard to the ulnar nerve the examiner wrote that the Veteran had incomplete paralysis, bilaterally, of mild severity.  The examiner wrote that electromyography (EMG) testing confirmed bilateral median neuropathies, bilateral tardy ulnar palsies, and normal tibial nerve response.  With regard to the functional impact of the Veteran's peripheral neuropathy the examiner noted that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  Specifically, the examiner wrote that the Veteran stated that he retired because his feet hurt from neuropathy.  

Also of record are private treatment records dated from March 2002 through November 2013.  Significantly, a May 2007 EMG shows bilateral ulnar mononeuropathy.  

Moreover, the claims file also contains VA treatment records dated from March 2006 through March 2013 which show treatment for the Veteran's peripheral neuropathy of the upper extremities.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of an evaluation in excess of 10 percent for peripheral neuropathy of the upper extremities.  As noted above, a 20 percent disability rating is assigned under DC 8516 when paralysis of the ulnar and popliteal nerves, respectively, is incomplete and moderate in severity.  In this case, motor and muscle testing have been normal, and the VA examiners have consistently stated that paralysis is absent.  Thus, the Veteran's peripheral neuropathy cannot be characterized as more than mild in severity, not always with evidence that supports the current evaluations.   As such, the Board finds that evaluations in excess of 10 percent for each extremity are not warranted under DC 8516 since the grant of service connection.  38 C.F.R. § 4.124a. 

As noted above, the Veteran is competent to report symptoms of numbness because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  He is not, however, competent to identify a specific level of disability of his peripheral neuropathy according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which peripheral neuropathy is evaluated.

Again, it is important for the Veteran to understand that without some problems associated with peripheral neuropathy, there would be no basis for the current 10 percent ratings.  Such disability evaluations by VA recognize the Veteran's numbness of the extremities and other symptoms, indicating generally a 10 percent reduction in the Veteran's ability to function due to his peripheral neuropathy.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  Indeed, without taking into consideration the problems associated with this disability, the current evaluations could not be justified, let alone higher evaluations.

For these reasons, the Board finds that the weight of the evidence is against higher disability ratings for peripheral neuropathy of the upper extremities since the grant of service connection.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

	
      
3.  Bilateral Hearing Loss

As noted above, in a September 2008 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating for that disability under 38 C.F.R. § 4.85, DC 6100, effective March 12, 2008.  The Veteran seeks an initial compensable evaluation for his service-connected bilateral hearing loss. 

Under DC 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness. 38 C.F.R. § 4.85. 

In August 2008, the Veteran underwent a VA audiology examination. Puretone thresholds, in decibels, were reported as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
70 dB
75 dB
75 dB
85 dB
Left Ear
15 dB
30 dB
40 dB
65 dB

Puretone Threshold Average
Right Ear
76 dB
Left Ear
38 dB

Speech Recognition
Right Ear
52%
Left Ear
92%

During the August 2008 examination the Veteran reported that his greatest difficulty was understanding speech without hearing aids.  

Applying the above results from the August 2008 VA examination report to the Rating Schedule, shows Level VIII hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100. Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under DC 6100.

In December 2012, the Veteran underwent an additional VA audiology examination.  Puretone thresholds, in decibels, were reported as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
65 dB
60 dB
70 dB
75 dB
Left Ear
20 dB
25 dB
50 dB
60 dB

Puretone Threshold Average
Right Ear
68 dB
Left Ear
39 dB

Speech Recognition
Right Ear
40%
Left Ear
96%

During the December 2012 VA examination the examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work.  Specifically, the Veteran reported difficulty understanding speech and conversation in his daily life.

Applying the above results from the December 2012 VA examination report to the Rating Schedule, shows Level VIII hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100. Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under DC 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment. 38 C.F.R. § 4.86 (2013).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the August 2008 and December 2012 audiology examinations, the Veteran's right ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Applying the above results from the August 2008 VA examination report to the Rating Schedule, shows Level VI hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa, DC 6100. Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under DC 6100.

Applying the above results from the December 2012 VA examination report to the Rating Schedule, shows Level V hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa, DC 6100. Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under DC 6100.

Thus, based on the audiometric findings, an initial compensable evaluation for the Veteran's service-connected bilateral hearing disability is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that staged ratings may be assigned for separate periods of time based on facts found).  The evidence shows no distinct periods of time since service connection became effective, during which the Veteran's bilateral hearing disability has varied to such an extent that a rating in excess of the assigned noncompensable rating would be warranted.  38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Further, in Martinak, supra, the Court noted that VA had revised its hearing examination work sheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  Here, both the August 2008 and December 2012 VA examiners elicited information from the Veteran regarding the functional effects of this disability.  As such, the examination reports are consistent with the Court's holding in Martinak and are sufficient for rating purposes.

For these reasons, the Board finds that the weight of the evidence is against a higher disability rating for bilateral hearing loss since the grant of service connection.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether there is any other schedular basis for granting a higher rating for the service-connected diabetes, peripheral neuropathy of the upper extremities, and bilateral hearing loss, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's diabetes is manifested by increased blood sugar levels that are controlled by insulin and a restricted diet.  These manifestations of diabetes are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate them.  

The Veteran's peripheral neuropathy of the upper extremities is manifested by severe numbness.  These manifestations of peripheral neuropathy are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate them.  

The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, DC 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level IX hearing acuity in the right ear and nor more than Level I hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The August 2008 audiologist considered the Veteran's report that his greatest difficulty was understanding speech without hearing aids.  The December 2012 audiologist noted the Veteran's reported difficulty understanding speech and conversation in his daily life.  The criteria for a noncompensable evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, DC 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, referral for consideration of extraschedular rating is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a claim for a TDIU is part of an initial or increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time.

Earlier Effective Date Analysis

In a statement date-stamped as received at the RO on May 22, 2001, the Veteran filed a claim for entitlement to service connection for diabetes.  He reported that he was first diagnosed with diabetes in 1992.  In a February 2002 rating decision, the RO granted service connection for diabetes on a presumptive basis and assigned a 20 percent disability rating, effective May 22, 2007.  The Veteran did not disagree with the February 2002 rating decision and it became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In June 2010, the Veteran submitted a claim to reopen a previously denied claim of entitlement to service connection for a heart disorder and also requested an increased rating for his service-connected diabetes.  Pursuant to Nehmer, in an August 2011 rating decision, the RO noted that it had the responsibility to ensure that all previous decisions regarding disabilities associated with herbicide exposure were properly adjudicated.  As presumptive service connection for type II diabetes mellitus was initially established, effective July 9, 2001 (see 66 Fed. Reg. 23,166 (May 8, 2001)), but the effective date was later amended to May 8, 2001 (see 69 Fed. Reg. 31,882 (June 8, 2004)), by rating decision dated in August 2011, the RO assigned an earlier effective date for the Veteran's service-connected diabetes mellitus, specifically 16 days earlier, from May 22, 2001 to May 8, 2001. 

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

Although the record shows that the Veteran was diagnosed with diabetes mellitus prior to filing his claim, the effective date of a grant of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  38 U.S.C.A § 5110.  Any claim for VA benefits must be submitted in the form prescribed by VA. 38 U.S.C.A. § 5101(a).  A claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Certain diseases, to include type II diabetes mellitus, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  As above, presumptive service connection for type II diabetes mellitus was initially established, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The effective date was later amended to May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004). 

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2013).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001. See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

In this case, the RO determined that the Veteran' claim for service connection for diabetes mellitus was received on May 22, 2001.  Specifically, a VA Form 21-4138 Statement in Support of Claim was date-stamped as received by VA on May 22, 2001, which included a claim of service connection for diabetes mellitus.  Service connection was subsequently granted for diabetes mellitus, on a presumptive basis.  The effective date set by the RO for the disability was May 22, 2001 (later corrected to May 8, 2001, which was the effective date for the change in the law that added diabetes mellitus to the list of presumptive diseases; see 38 C.F.R. § 3.114(a)(1)). 

Under 38 C.F.R. § 3.114(a), the date of the award may be one year prior to the date of receipt of the claim, only when the claimant's request is received more than one year after the May 8, 2001 effective date, which is not the case under the facts of this appeal.  See 38 C.F.R. § 3.114(a)(3).

In sum, while a review of the claims file shows that the Veteran was diagnosed with diabetes mellitus as early as March 1995, the record does not show that the Veteran filed a claim for service connection for diabetes mellitus prior to May 22, 2001.  While the Veteran testified during the August 2013 Board hearing that he submitted a claim for service connection for diabetes in 2000, there is no record of such a claim in the claims file.  As such, there is no provision that would allow for the award of an effective date earlier than May 8, 2001, for the grant of service connection for diabetes mellitus. 

Under these circumstances, the Board finds that the claim for an effective date earlier than May 8, 2001 for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for PTSD is denied.  

A rating in excess of 20 percent for type II diabetes mellitus is denied. 

An initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.  

An initial compensable rating for bilateral hearing loss is denied.

An effective date prior to May 8, 2001, for the grant of service connection for diabetes as due to herbicide exposure is denied.


REMAND

With regard to the heart issue, VA heart examination in September 2010 noted that the Veteran had his first pacemaker (internal defibrillator) placed in 2004 and subsequently had a second pacemaker placed in 2010 at Roanoke Memorial Hospital by Dr. W. and Dr. M.  A review of the claims file includes records from the 2004 pacemaker procedure but is negative for records regarding the 2010 pacemaker procedure.  Accordingly, on remand, the RO/AMC should ask the Veteran to provide a VA Form 21-4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs), so that VA may make an attempt to obtain these records on remand.  See 38 C.F.R. § 3.159(c)(1).

With regard to the adjustment disorder issue, as was noted in the December 2011 Board remand, the Veteran is seeking an increased initial rating for an adjustment disorder, currently rated 10 percent disabling.  He was granted service connection for an adjustment disorder in April 2010.  That same month, the Veteran disagreed with the rating assigned by that decision.  A statement of the case (SOC) was issued in December 2009.  That same month, the Veteran filed a VA Form 9 and checked the box indicating that he wanted to appeal all of the issues listed on the SOC and supplemental SOC.  This issue was certified to the Board in November 2008.  It was not discussed at the Veteran's October 2011 hearing.  Unfortunately, this issue was not discussed in the Veteran's August 2013 hearing either.  As such, the Veteran should be scheduled for a new hearing on this matter.

With regard to the TDIU issue, a TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities presently include adjustment disorder with anxious and depressed moods associated with type II diabetes mellitus (rated as 10 percent disabling beginning July 21, 2009 and rated as 30 percent disabling beginning March 5, 2013); type II diabetes mellitus (rated as 20 percent disabling from May 8, 2001); diabetic peripheral neuropathy of the right lower extremity (rated as 10 percent disabling from October 12, 2006); diabetic peripheral neuropathy of the left lower extremity (rated as 10 percent disabling from October 12, 2006); peripheral neuropathy of the left upper extremity (rated as 10 percent disabling from July 10, 2007); peripheral neuropathy of the right upper extremity (rated as 10 percent disabling from July 10, 2007); tinnitus (rated as 10 percent disabling from March 12, 2008); hearing loss (rated as noncompensably disabling from March 12, 2008); bilateral mild cataracts (rated as noncompensably disabling from April 22, 2009); and erectile dysfunction(rated as noncompensably disabling from March 12, 2008).  A combined disability evaluation of 60 percent is in effect beginning March 12, 2008 and a combined disability evaluation of 70 percent is in effect beginning March 5, 2013.  Therefore, he did not meet the minimum schedular criteria for a TDIU prior to March 5, 2013 but does meet such criteria beginning March 5, 2013.  38 C.F.R. § 4.16(a).

During the August 2013 Board hearing the Veteran reported that he worked as a wireman assembler until approximately 2006.  Evidence from the Social Security Administration shows that the Veteran's service-connected disabilities of diabetes and peripheral neuropathy coupled with his non-service connected heart problems prevent him from working.  

The December 2012 VA audiological examiner stated that the Veteran's service-connected hearing loss impairment did not limit his ability to function in an occupational environment.  The December 2012 VA peripheral neuropathy examiner noted the Veteran's history of retiring from work because his feet hurt due to neuropathy but noted that the Veteran had 37 years of service and was eligible to retire such that the Veteran's service-connected disabilities did not render him unemployable as he was still capable of some degree of gainful employment with retraining.  Finally, the March 2013 VA psychiatric examiner opined that the Veteran's service-connected adjustment disorder with anxious and depressed mood alone did not render him unable to secure and maintain substantially gainful employment consistent with his education and occupational experience.  While the VA audiology, peripheral nerve, and psychiatric examiners opined that the Veteran's individually service-connected disabilities did not render him unemployable, there is no medical opinion of record regarding whether the combined effect of the Veteran's service-connected disabilities renders him unemployable.  

Therefore, a supplemental medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion, else, notify the Veteran why an adequate examination and opinion cannot be provided).  But see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time of the decision).

Furthermore, as above, the Veteran did not meet the scheduler requirements for a TDIU prior to March 5, 2013.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to assignment of a TDIU prior to March 5, 2013 under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis. The Board finds the determination by the Social Security Administration discussed above provides plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation and Pension for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).  

Finally, the most recent VA treatment records associated with the claims file are dated in March 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO should also obtain all outstanding VA treatment records dated since March 2013.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before a Veteran's Law Judge on the issue of entitlement to an initial rating in excess of 10 percent prior to March 5, 2013 and in excess of 30 percent beginning March 5, 2013 for adjustment disorder with anxious and depressed mood.  

2. Obtain from the VA Healthcare System outstanding, pertinent records of evaluation and/or treatment of the Veteran generated since March 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. Ask the Veteran to provide VA Form 21-4142s for any outstanding private treatment records, including from his 2010 pacemaker procedure at Roanoke Memorial Hospital by Dr. W. and Dr. M... Following receipt of authorization with sufficient identifying information, obtain these records. Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4. Schedule the Veteran for appropriate VA examination(s) to determine the extent and severity of all of his service-connected disabilities (adjustment disorder with anxious and depressed moods associated with type II diabetes mellitus; type II diabetes mellitus; diabetic peripheral neuropathy of the right lower extremity; diabetic peripheral neuropathy of the left lower extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; tinnitus; hearing loss; bilateral mild cataracts; and erectile dysfunction) for the purpose of rendering a medical opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the service-connected disabilities, singly or in combination renders him unable to secure or follow a substantially gainful occupation. This should be discussed in terms of sedentary and manual type of employment. If separate examinations are required, such should be scheduled and each examiner should address the above raised questions.  The claims folder must be made available to and reviewed by the examiner. 

The examiner(s) should discuss all impairment and/or symptoms caused by the service-connected disabilities and state whether those disabilities and associated impairment, singularly or jointly (in combination), renders him unable to secure or follow a substantially gainful occupation.  This should be discussed in terms of sedentary and manual type of employment.  If a combination of disabilities prevents the Veteran from being able to engage in a substantially gainful occupation, the examiner should identify the combination of service-connected disabilities which prevents him from engaging in a substantially gainful occupation.  The examiner(s) should take into consideration the Veteran's employment and educational history; however, the Veteran's age and his nonservice-connected disabilities should not be considered.  

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  All opinions offered should reflect consideration of both the lay and medical evidence of record.  If the examiner(s) is unable to render an opinion without resorting to speculation, this should be explained.  In so doing, the examiner(s) should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.

5. Thereafter, readjudicate the issues of entitlement to service connection for a heart disorder; entitlement to an initial rating in excess of 10 percent prior to March 5, 2013 and in excess of 30 percent beginning March 5, 2013 for adjustment disorder with anxious and depressed mood; and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


			
          WAYNE M. BRAEUER		         T.M. MAINELLI
	            Veterans Law Judge                                 Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


